DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/28/2022 has been entered and fully considered.
The Terminal Disclaimer filed and approved on 04/28/2022.
Claim 16 has been amended.
Claims 1-16 are pending in Instant Application.

Response to Arguments
Applicant’s amendment to claim 16 has overcome the claim objection raised in the previous action; therefore the claim objection is hereby withdrawn.
Applicant’s filing of the Terminal Disclaimer on 04/28/2022 has overcome the Double Patenting rejection raised in the previous action; therefore the Double Patenting rejection is hereby withdrawn.
Applicant’s arguments with respect to 35 U.S.C. 103(a) have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-16 has been withdrawn. 
Applicant's arguments regarding the 35 USC § 101 filed 04/28/2022 have been fully considered but they are not persuasive. 	With respect to claims 1 and 12.
Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
		Step 1 Analysis: Claims 1 and 12 are directed to a system, method, memory, and apparatus, which each correspond to one of the statutory categories.
	Step 2A Prong One Analysis: the claim recites, inter alia:
	"establishing a Runway Awareness Advisory System (RAAS) envelope for a designated target runway of the aircraft": A person of ordinary skill in the art can create an aircraft approach to a runway . Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	"determining if the aircraft is still maneuvering into alignment with the designated target runway by monitoring a roll angle and a rate of change to a track of the aircraft, where an altitude parameter of the RAAS envelope is decreased if the aircraft is still maneuvering": A person of ordinary skill in the art can monitor data information and determine results. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
	as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
		Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The only limitations not treated above, "generating an alert for aircraft if the aircraft is outside of the RAAS envelope", involves the mere gathering of data and providing a result, which is insignificant extra-solution activity.  See MPEP § 2106.05(g). In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “processor” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
		Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
		****Examiner Notes: Possible venue to overcome the current 101 rejection would be providing a limitation that discloses subject matter that incorporates an action being done to the aircraft. For example, adjusting the altitude parameter of the aircraft as indicated in claim 9. Providing an altitude adjustment removes the claim from being abstract, therefore eliminates the 101 rejection.****


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 12 are directed to the abstract idea of mental processes.  The claim(s) recite generating an alert for an aircraft based on determined information which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to generating an alert for an aircraft based on determined information without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-16 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
As per claims 1 and 12, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious determining if the aircraft is still maneuvering into alignment with the designated target runway by monitoring a roll angle and a rate of change to a track of the aircraft, where an altitude parameter of the RAAS envelope is decreased if the aircraft is still maneuvering; and generating an alert for aircraft if the aircraft is outside of the RAAS envelope.
Claims 2-11 depend from claim 1 and claims 13-16 depend from claim 12 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662